Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on February 03, 2022 in response to the Office Action of January 06, 2022 is acknowledged and has been entered. Claims 1-3, 10-13, 15 and 18-20 have been amended. Claims 1-20 are pending and under examination in this Office Action.
Response to Amendment
The claim objections to claims 2, 10, 12 and 19  are now withdrawn in view of the amendments.
The claim interpretation to claims 11 and 20 remains due to lack of amendments. See the claim interpretation for details.
The claim rejections to claims 3 and 13 under 35 U.S.C. 112(b) are now withdrawn in view of the amendments.
Applicant's arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection section for details.
Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities:  
Claims 1, 11 and 20 recite the limitation “selections of configuration parameters” in line 18, line 19 and line 21 respectively. It is unclear to the examiner if the limitation refers to the limitation “selections of configuration parameters” recited in line 7 of claim 1, line 8 of claim 11 and line 9 of claim 20. For examination purpose, the limitation “selections of configuration parameters” recited in line 18 of claim 1, line 19 of claim 11 and line 21 of claim 20 will read as “the selections of the configuration parameters.”
Claim 1, 11 and 20 recite the limitation “at least one of the one or more data shipper agents” in line 19, line 20 and line 22 respectively. It is unclear to the examiner if the limitation refers to the limitation “at least one of the one or more data shipper agents” in line 8 of claim 1, line 8 of claim 11 and line 9 of claim 20. For examination purpose, the limitation “at least one of the one or more data shipper agents” recited in line 19 of claim 1, line 20 of claim 11 and line 22 of claim 20 will read as “the at least one of the one or more data shipper agents.”  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a central agent management unit” in claim 11 and claim 20. The instant specification discloses the central agent management unit “may be performed by a processor and the memory 220 for storing instructions executable by the processor” (para. [0033]).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula (U.S. Pub. No. US 2020/0233692 A1), in view of Chauhan et al. (U.S. Pub. No. US 2019/0124105 A1), herein referred to as Chauhan, and in further view of Doshi et al. (U.S. Pub. No. US 2005/0114397 A1), herein referred to as Doshi.
In regard to claim 1, Kandula teaches a method for configuring and managing data shipper agents (“… A system and method for managing a monitoring agent in an operating system of a virtual computing instance …” – para. [0004]), the method comprising:
	receiving a list of one or more data shipper agents (e.g. monitoring agents – para. [0022]) installed on one or more edge nodes (e.g. a virtual machine – para. [0022], [0023]) associated with a user (e.g. displaying a monitoring agent for a user to configure; FIG. 1; FIG. 3; FIG. 4; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ... A virtual machine may be comprised of a set of specification and configuration files and is backed by the physical resources of the physical host computer …” – para. [0023]; “… The OS 302 includes a monitoring agent 102, which is comprised of a monitoring agent lifecycle service (MALS) 304 and a monitoring agent core 306 …” – para. [0030]; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]);
	Kandula does not explicitly teach, but Chauhan teaches providing a graphical user interface (GUI), the GUI enabling the user to configure the one or more data shipper agents (e.g. using a GUI to provide configuration information to the remote capture agents; FIG. 1; “… The configuration server(s) may direct the activity of multiple distributed remote capture agents 151-153 installed on various client computing devices across one or more networks …” – para. [0041]; “… the user may use a GUI to provide the configuration information, as described in further detail below with respect to FIGS. 4A-4E …” – para. [0051]);
	receiving, via the GUI (e.g. the GUI as exemplified in FIG. 3, FIGS. 4A-4E, FIG. 5A-5C), from the user, selections of configuration parameters associated with at least one of the one or more data shipper agents (e.g. receiving the configuration information associated with the remote capture agents – para. [0051]), the configuration parameters representing one or more tasks assigned to the at least one of the one or more data shipper agents (e.g. the configuration information identifying the type of the event stream generated by the remote capture agent; FIG. 1; FIG. 2A; “… the user may use a GUI to provide the configuration information, as described in further detail below with respect to FIGS. 4A-4E …” – para. [0051]; “… Using configuration information provided by configuration servers 120, remote capture agent 250 can be instructed to perform any number of event-based processing operations. For example, the configuration information may specify the generation of event streams associated with network (e.g., HTTP, Simple Mail Transfer Protocol (SMTP), Domain Name System (DNS)) transactions, business transactions, errors, alerts, clickstream events, and/or other types of events …” – para. [0061]); 
	receiving a configuration of the at least one of the one or more data shipper agents, the configuration being reconfigurable through the GUI (FIG. 3; “… Configuration server 320 may also provide a GUI 325 that can be used to configure or reconfigure the information contained in configuration component 304. The operation of GUI 325 is discussed in further detail below with respect to FIGS. 4A-4E and 5A-5C …” – para. [0080]) …, wherein a first portion of data to be collected by the at least one of the one or more data shipper agents is set in the configuration (FIG. 3; “… Configuration server 320 also includes a configuration component 304 that stores configuration information for remote capture agents 350. As described above, the configuration information may specify the types of events to produce, data to be included in the events, and/or transformations to be applied to the data and/or events to produce transformed events …” – para. [0078]);
	analyzing the first portion of data and generating a plurality of recommendations based on the analyzing (e.g. analyzing time-series event data to identify/determine a capture trigger for capturing additional event data; FIG. 3; “… Configuration server 320 may also include a data processing component 311 that performs additional processing of the event streams based on configuration information from configuration component 304 …” – para. [0079]; “… configuration server 320 may provide a risk-identification mechanism 307 for identifying a security risk from time-series event data generated by remote capture agents 350, as well as a capture trigger 309 for generating additional time-series event data based on the security risk …” – para. [0081]), the plurality of recommendations comprising advice to collect a second portion of more granular data, or to collect a third portion of data connected to processes or services running on the one or more edge nodes (e.g. capture trigger might be applied to trigger generating additional event data; FIG. 3; “… If the search and/or recurring search finds time-series event data that matches the security risk, capture trigger 309 may automatically be activated to enable the generation of additional time-series event data, such as event data containing one or more attributes associated with one or more protocols that facilitate analysis of the security risk … Triggering the generation of additional time-series event data from network packets on remote agents based on potential security risks is described in further detail below with respect to FIGS. 5A-5C …” – para. [0083]); 
	receiving, via the GUI, from the user, a change to the selections of the configuration parameters associated with the at least one of the one or more data shipper agents in response to the plurality of recommendations (FIG. 3; “… risk-identification mechanism 307 and/or GUI 325 may allow the user to manually activate capture trigger 309 after discovering a potential security risk. In turn, the activated capture trigger 309 may modify configuration information in configuration component 304 that is propagated to remote capture agents 350 to trigger the capture of additional network data by remote capture agents 350 …” – para. [0082]); and
	based on the configuration parameters, automatically reconfiguring the configuration of the at least one of the one or more data shipper agents (FIG. 3; “… In turn, the activated capture trigger 309 may modify configuration information in configuration component 304 that is propagated to remote capture agents 350 to trigger the capture of additional network data by remote capture agents 350 …” – para. [0082]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in order to incorporate a method to configure the remote capture agents to collect and pre-process network data to analyze network conditions such as security risk as disclosed by Chauhan. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Chauhan disclose the features of applying data collection agents at end devices/VMs. Such incorporation would facilitate “streamlining the deployment and configuration of network capture technology at distributed and/or remote locations” (Chauhan, para. [0009]).
	Kandula in view of Chauhan do not explicitly teach, but Doshi teaches communicating the configuration information with the agents using a configuration application programming interface (API) (e.g. using SOAP APIs to configure the agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “…J2EE manager 207 and agents 212 can communicate using SOAP through communication infrastructure 210 … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0036], [0037]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan and further in view of Doshi in order to incorporate an API to facilitate the configuration of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula, Chauhan and Doshi disclose the features of applying data collection agents at end devices/VMs. Such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 2, Kandula teaches wherein the at least one of the one or more data shipper agents (e.g. monitoring agents – para. [0022]) is configured to collect data from one of the one or more edge nodes (e.g. a virtual machine – para. [0022], [0023]) and provide the data to a service provider platform (e.g. the monitoring agents being configured to collect metrics of virtual machines and provide metrics to the enterprises; FIG. 1; “… Managing these monitoring agents is an additional effort for the enterprises as the monitoring agents need to be patched/upgraded and reconfigured based on applications that are running on the VMs …” – para. [0003]; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ...” – para. [0023]; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]).
In regard to claim 3, Kandula teaches wherein the data collected by the at least one of the one or more data shipper agents include at least one of log file data, metric data (e.g. metric data – para. [0025]), trace data, network data, event log data, audit data, uptime monitoring data, serverless shipper data, synthetic data, or security data (FIG. 1; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]).
In regard to claim 4, Kandula does not explicitly teach, but Chauhan teaches wherein the data to be collected by the at least one of the one or more data shipper agents are set in the configuration of the at least one of the one or more data shipper agents (FIG. 3; “… Configuration server 320 also includes a configuration component 304 that stores configuration information for remote capture agents 350. As described above, the configuration information may specify the types of events to produce, data to be included in the events, and/or transformations to be applied to the data and/or events to produce transformed events …” – para. [0078]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in order to incorporate a method to configure the remote capture agents to collect and pre-process network data to analyze network conditions such as security risk as disclosed by Chauhan. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate “streamlining the deployment and configuration of network capture technology at distributed and/or remote locations” (Chauhan, para. [0009]).
In regard to claim 5, Kandula does not explicitly teach, but Chauhan teaches wherein the automatically reconfiguring the configuration includes setting types of the data to be collected by the at least one of the one or more data shipper agents (e.g. configuring the type of the event stream generated by the remote capture agent; FIG. 2A; “… the configuration information may be received from configuration servers 120 over network 101. The configuration information may then be used to dynamically configure or reconfigure remote capture agent 250 in real-time …” – para. [0059]; “… Using configuration information provided by configuration servers 120, remote capture agent 250 can be instructed to perform any number of event-based processing operations. For example, the configuration information may specify the generation of event streams associated with network (e.g., HTTP, Simple Mail Transfer Protocol (SMTP), Domain Name System (DNS)) transactions, business transactions, errors, alerts, clickstream events, and/or other types of events …” – para. [0061]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in order to incorporate a method to configure the remote capture agents to collect and pre-process network data to analyze network conditions such as security risk as disclosed by Chauhan. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate “streamlining the deployment and configuration of network capture technology at distributed and/or remote locations” (Chauhan, para. [0009]).
In regard to claim 6, Kandula teaches further comprising providing, by the service provider platform, one or more services with respect to the one or more edge nodes using the data collected by the at least one of the one or more data shipper agents (e.g. use the collected data to support the provided services; FIG. 1; “… Currently, enterprises spend large amount of resources to provide 24x7 availability of their services running on clouds to end users by deploying various monitoring solutions, which require managing of monitoring agents …” – para. [0003]; “… The monitoring agent in each VM monitors and collects various metrics from that VM, including system metrics and application metrics …” – para. [0027]).
In regard to claim 7, Kandula in view of Chauhan do not explicitly teach, but Doshi teaches further comprising: monitoring a status of the one or more data shipper agents (FIG. 2; “… After remote agents are discovered by the management console, a user, such as a system administrator, may constantly view and change the configuration and status of remote agents. …” – para. [0031]); and based on the monitoring, providing a notification to the user (FIG. 2; “… Discovery can also include both registering the manager with the agent as a recipient of alert notifications as and when they are raised by the agent and initializing performance data collection for the agent and its objects …” – para. [0032]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan and further in view of Doshi in order to incorporate a method of viewing and changing the configuration and status of remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 8, Kandula in view of Chauhan do not explicitly teach, but Doshi teaches wherein the status includes one of the following: an enabled status, a disabled status, an error in an operation of the one or more data shipper agents, a version of the one or more data shipper agents (e.g. a version provided by the agent metadata – para. [0047]), and a last activity time (FIG. 3; “… The Agent MetaData Service 304 is a SOAP based service on the agent 301 that is used by SOAP clients (e.g., manager 207) to get agent metadata. According to an embodiment of the present disclosure, the following are the data elements for the agent that the Agent Metadata Service 304 can provide to all SOAP clients: Product Name, Product Version, Product Key …” – para. [0047]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan and further in view of Doshi in order to incorporate a method of viewing and changing the configuration and status of remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 9, Kandula in view of Chauhan do not explicitly teach, but Doshi teaches wherein the providing the notification includes prompting the user to change the configuration parameters associated with the at least one of the one or more data shipper agents (FIG. 2; “… The management console 203 can be a java based manager component that displays an event, such as an unsolicited alert notification from a manager or agent indicating, for example, that one of the following conditions may have occurred: a threshold limit was exceeded, the network topology changed, an informational message or error occurred, and/or an application alert occurred, etc. … The management console 203 can be used to create, update and delete monitored objects … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0037]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan and further in view of Doshi in order to incorporate a method of viewing and changing the configuration and status of remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 11, Kandula teaches a system for configuring and managing data shipper agents (“… A system and method for managing a monitoring agent in an operating system of a virtual computing instance …” – para. [0004]), the system comprising: a central agent management unit (FIG. 1; “… the system includes an Application Monitoring Ecosystem as a Service (AMEaaS) 108, which can communicate with the monitoring agents 102 via a network 110 …” – para. [0022]) configured to:
	receive a list of one or more data shipper agents (e.g. monitoring agents – para. [0022]) installed on one or more edge nodes (e.g. a virtual machine – para. [0022], [0023]) associated with a user (e.g. displaying a monitoring agent for a user to configure; FIG. 1; FIG. 3; FIG. 4; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ... A virtual machine may be comprised of a set of specification and configuration files and is backed by the physical resources of the physical host computer …” – para. [0023]; “… The OS 302 includes a monitoring agent 102, which is comprised of a monitoring agent lifecycle service (MALS) 304 and a monitoring agent core 306 …” – para. [0030]; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]); …
	and a memory in communication with the central agent management unit (“… A system in accordance with an embodiment of the invention comprises memory and at least one processor …” – para. [0006]).
	Kandula does not explicitly teach, but Chauhan teaches provide a graphical user interface (GUI), the GUI being configured to enable the user to configure the one or more data shipper agents (e.g. using a GUI to provide configuration information to the remote capture agents; FIG. 1; “… The configuration server(s) may direct the activity of multiple distributed remote capture agents 151-153 installed on various client computing devices across one or more networks …” – para. [0041]; “… the user may use a GUI to provide the configuration information, as described in further detail below with respect to FIGS. 4A-4E …” – para. [0051]);
	receive, via the GUI (e.g. the GUI as exemplified in FIG. 3, FIGS. 4A-4E, FIG. 5A-5C), from the user, selections of configuration parameters associated with at least one of the one or more data shipper agents (e.g. receiving the configuration information associated with the remote capture agents – para. [0051]), the configuration parameters representing one or more tasks assigned to the at least one of the one or more data shipper agents (e.g. the configuration information identifying the type of the event stream generated by the remote capture agent; FIG. 1; FIG. 2A; “… the user may use a GUI to provide the configuration information, as described in further detail below with respect to FIGS. 4A-4E …” – para. [0051]; “… Using configuration information provided by configuration servers 120, remote capture agent 250 can be instructed to perform any number of event-based processing operations. For example, the configuration information may specify the generation of event streams associated with network (e.g., HTTP, Simple Mail Transfer Protocol (SMTP), Domain Name System (DNS)) transactions, business transactions, errors, alerts, clickstream events, and/or other types of events …” – para. [0061]); 
	receive a configuration of the at least one of the one or more data shipper agents, the configuration being reconfigurable through the GUI (FIG. 3; “… Configuration server 320 may also provide a GUI 325 that can be used to configure or reconfigure the information contained in configuration component 304. The operation of GUI 325 is discussed in further detail below with respect to FIGS. 4A-4E and 5A-5C …” – para. [0080]) …, wherein a first portion of data to be collected by the at least one of the one or more data shipper agents is set in the configuration (FIG. 3; “… Configuration server 320 also includes a configuration component 304 that stores configuration information for remote capture agents 350. As described above, the configuration information may specify the types of events to produce, data to be included in the events, and/or transformations to be applied to the data and/or events to produce transformed events …” – para. [0078]);
	analyze the first portion of data and generate a plurality of recommendations based on the analyzing step (e.g. analyzing time-series event data to identify/determine a capture trigger for capturing additional event data; FIG. 3; “… Configuration server 320 may also include a data processing component 311 that performs additional processing of the event streams based on configuration information from configuration component 304 …” – para. [0079]; “… configuration server 320 may provide a risk-identification mechanism 307 for identifying a security risk from time-series event data generated by remote capture agents 350, as well as a capture trigger 309 for generating additional time-series event data based on the security risk …” – para. [0081]), the plurality of recommendations comprising advice to collect a second portion of more granular data, or to collect a third portion of data connected to processes or services running on the one or more edge nodes (e.g. capture trigger might be applied to trigger generating additional event data; FIG. 3; “… If the search and/or recurring search finds time-series event data that matches the security risk, capture trigger 309 may automatically be activated to enable the generation of additional time-series event data, such as event data containing one or more attributes associated with one or more protocols that facilitate analysis of the security risk … Triggering the generation of additional time-series event data from network packets on remote agents based on potential security risks is described in further detail below with respect to FIGS. 5A-5C …” – para. [0083]); 
	receive, via the GUI, from the user, a change to the selections of the configuration parameters associated with the at least one of the one or more data shipper agents in response to the plurality of recommendations (FIG. 3; “… risk-identification mechanism 307 and/or GUI 325 may allow the user to manually activate capture trigger 309 after discovering a potential security risk. In turn, the activated capture trigger 309 may modify configuration information in configuration component 304 that is propagated to remote capture agents 350 to trigger the capture of additional network data by remote capture agents 350 …” – para. [0082]); and
	based on the configuration parameters, automatically reconfigure the configuration of the at least one of the one or more data shipper agents (FIG. 3; “… In turn, the activated capture trigger 309 may modify configuration information in configuration component 304 that is propagated to remote capture agents 350 to trigger the capture of additional network data by remote capture agents 350 …” – para. [0082]);
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in order to incorporate a method to configure the remote capture agents to collect and pre-process network data to analyze network conditions such as security risk as disclosed by Chauhan. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Chauhan disclose the features of applying data collection agents at end devices/VMs. Such incorporation would facilitate “streamlining the deployment and configuration of network capture technology at distributed and/or remote locations” (Chauhan, para. [0009]).
	Kandula in view of Chauhan do not explicitly teach, but Doshi teaches communicating the configuration information with the agents using a configuration application programming interface (API) (e.g. using SOAP APIs to configure the agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “…J2EE manager 207 and agents 212 can communicate using SOAP through communication infrastructure 210 … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0036], [0037]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan and further in view of Doshi in order to incorporate an API to facilitate the configuration of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula, Chauhan and Doshi disclose the features of applying data collection agents at end devices/VMs. Such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 12, Kandula teaches wherein the at least one of the one or more data shipper agents (e.g. monitoring agents – para. [0022]) is configured to collect data from one of the one or more edge nodes (e.g. a virtual machine – para. [0022], [0023]) and provide the data to a service provider platform (e.g. the monitoring agents being configured to collect metrics of virtual machines and provide metrics to the enterprises; FIG. 1; “… Managing these monitoring agents is an additional effort for the enterprises as the monitoring agents need to be patched/upgraded and reconfigured based on applications that are running on the VMs …” – para. [0003]; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ...” – para. [0023]; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]).
In regard to claim 13, Kandula teaches wherein the data collected by the at least one of the one or more data shipper agents includes at least one of log file data, metric data (e.g. metric data – para. [0025]), trace data, network data, event log data, audit data, uptime monitoring data, serverless shipper data, synthetic data, or security data (FIG. 1; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]).
In regard to claim 14, Kandula does not explicitly teach, but Chauhan teaches wherein the data to be collected by the at least one of the one or more data shipper agents are set in the configuration of the at least one of the one or more data shipper agents (FIG. 3; “… Configuration server 320 also includes a configuration component 304 that stores configuration information for remote capture agents 350. As described above, the configuration information may specify the types of events to produce, data to be included in the events, and/or transformations to be applied to the data and/or events to produce transformed events …” – para. [0078]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in order to incorporate a method to configure the remote capture agents to collect and pre-process network data to analyze network conditions such as security risk as disclosed by Chauhan. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate “streamlining the deployment and configuration of network capture technology at distributed and/or remote locations” (Chauhan, para. [0009]).
In regard to claim 15, Kandula does not explicitly teach, but Chauhan teaches wherein the automatically reconfigure the configuration step includes setting types of the data to be collected by the at least one of the one or more data shipper agents (e.g. configuring the type of the event stream generated by the remote capture agent; FIG. 2A; “… the configuration information may be received from configuration servers 120 over network 101. The configuration information may then be used to dynamically configure or reconfigure remote capture agent 250 in real-time …” – para. [0059]; “… Using configuration information provided by configuration servers 120, remote capture agent 250 can be instructed to perform any number of event-based processing operations. For example, the configuration information may specify the generation of event streams associated with network (e.g., HTTP, Simple Mail Transfer Protocol (SMTP), Domain Name System (DNS)) transactions, business transactions, errors, alerts, clickstream events, and/or other types of events …” – para. [0061]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in order to incorporate a method to configure the remote capture agents to collect and pre-process network data to analyze network conditions such as security risk as disclosed by Chauhan. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate “streamlining the deployment and configuration of network capture technology at distributed and/or remote locations” (Chauhan, para. [0009]).
In regard to claim 16, Kandula in view of Chauhan do not explicitly teach, but Doshi teaches wherein the central agent management unit is further configured to: monitor a status of the one or more data shipper agents (FIG. 2; “… After remote agents are discovered by the management console, a user, such as a system administrator, may constantly view and change the configuration and status of remote agents. …” – para. [0031]); and based on the monitoring, providing a notification to the user (FIG. 2; “… Discovery can also include both registering the manager with the agent as a recipient of alert notifications as and when they are raised by the agent and initializing performance data collection for the agent and its objects …” – para. [0032]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan and further in view of Doshi in order to incorporate a method of viewing and changing the configuration and status of remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 17, Kandula in view of Chauhan do not explicitly teach, but Doshi teaches wherein the status includes one of the following: an enabled status, a disabled status, an error in an operation of the one or more data shipper agents, a version of the one or more data shipper agents (e.g. a version provided by the agent metadata – para. [0047]), and a last activity time (FIG. 3; “… The Agent MetaData Service 304 is a SOAP based service on the agent 301 that is used by SOAP clients (e.g., manager 207) to get agent metadata. According to an embodiment of the present disclosure, the following are the data elements for the agent that the Agent Metadata Service 304 can provide to all SOAP clients: Product Name, Product Version, Product Key …” – para. [0047]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan and further in view of Doshi in order to incorporate a method of viewing and changing the configuration and status of remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 18, Kandula in view of Chauhan do not explicitly teach, but Doshi teaches wherein the provide the notification step includes prompting the user to change the configuration parameters associated with the at least one of the one or more data shipper agents (FIG. 2; “… The management console 203 can be a java based manager component that displays an event, such as an unsolicited alert notification from a manager or agent indicating, for example, that one of the following conditions may have occurred: a threshold limit was exceeded, the network topology changed, an informational message or error occurred, and/or an application alert occurred, etc. … The management console 203 can be used to create, update and delete monitored objects … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0037]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan and further in view of Doshi in order to incorporate a method of viewing and changing the configuration and status of remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 20, Kandula teaches a system for configuring and managing data shipper agents (“… A system and method for managing a monitoring agent in an operating system of a virtual computing instance …” – para. [0004]), the system comprising: a central agent management unit (FIG. 1; “… the system includes an Application Monitoring Ecosystem as a Service (AMEaaS) 108, which can communicate with the monitoring agents 102 via a network 110 …” – para. [0022]) configured to:
	receive a list of one or more data shipper agents (e.g. monitoring agents – para. [0022]) installed on one or more edge nodes (e.g. a virtual machine – para. [0022], [0023]) associated with a user (e.g. displaying a monitoring agent for a user to configure; FIG. 1; FIG. 3; FIG. 4; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ... A virtual machine may be comprised of a set of specification and configuration files and is backed by the physical resources of the physical host computer …” – para. [0023]; “… The OS 302 includes a monitoring agent 102, which is comprised of a monitoring agent lifecycle service (MALS) 304 and a monitoring agent core 306 …” – para. [0030]; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]), wherein the one or more data shipper agents is configured to collect data from one of the one or more edge nodes and provide the data to a service provider platform (e.g. the monitoring agents being configured to collect metrics of virtual machines and provide metrics to the enterprises; FIG. 1; “… Managing these monitoring agents is an additional effort for the enterprises as the monitoring agents need to be patched/upgraded and reconfigured based on applications that are running on the VMs …” – para. [0003]; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ...” – para. [0023]; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]); …
	a memory in communication with the central agent management unit (“… A system in accordance with an embodiment of the invention comprises memory and at least one processor …” – para. [0006]); and 
	the service provider platform configured to: receive, from the one or more data shipper agents, data collected by the one or more data shipper agents from the one or more edge nodes (e.g. the enterprises being configured to receive the metrics of virtual machines collected by the monitoring agents; FIG. 1; “… Managing these monitoring agents is an additional effort for the enterprises as the monitoring agents need to be patched/upgraded and reconfigured based on applications that are running on the VMs …” – para. [0003]; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ...” – para. [0023]; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]); and 
	provide one or more services with respect to the one or more edge nodes using the data collected by the one or more data shipper agents (e.g. use the collected data to support the provided services; FIG. 1; “… Currently, enterprises spend large amount of resources to provide 24x7 availability of their services running on clouds to end users by deploying various monitoring solutions, which require managing of monitoring agents …” – para. [0003]; “… The monitoring agent in each VM monitors and collects various metrics from that VM, including system metrics and application metrics …” – para. [0027]).
	Kandula does not explicitly teach, but Chauhan teaches provide a graphical user interface (GUI), the GUI being configured to enable the user to configure the one or more data shipper agents (e.g. using a GUI to provide configuration information to the remote capture agents; FIG. 1; “… The configuration server(s) may direct the activity of multiple distributed remote capture agents 151-153 installed on various client computing devices across one or more networks …” – para. [0041]; “… the user may use a GUI to provide the configuration information, as described in further detail below with respect to FIGS. 4A-4E …” – para. [0051]);
	receive, via the GUI (e.g. the GUI as exemplified in FIG. 3, FIGS. 4A-4E, FIG. 5A-5C), from the user, selections of configuration parameters associated with at least one of the one or more data shipper agents (e.g. receiving the configuration information associated with the remote capture agents – para. [0051]), each of the configuration parameters representing one or more tasks assigned to the at least one of the one or more data shipper agents (e.g. the configuration information identifying the type of the event stream generated by the remote capture agent; FIG. 1; FIG. 2A; “… the user may use a GUI to provide the configuration information, as described in further detail below with respect to FIGS. 4A-4E …” – para. [0051]; “… Using configuration information provided by configuration servers 120, remote capture agent 250 can be instructed to perform any number of event-based processing operations. For example, the configuration information may specify the generation of event streams associated with network (e.g., HTTP, Simple Mail Transfer Protocol (SMTP), Domain Name System (DNS)) transactions, business transactions, errors, alerts, clickstream events, and/or other types of events …” – para. [0061]); 
	receive a configuration of the at least one of the one or more data shipper agents, the configuration being reconfigurable through the GUI (FIG. 3; “… Configuration server 320 may also provide a GUI 325 that can be used to configure or reconfigure the information contained in configuration component 304. The operation of GUI 325 is discussed in further detail below with respect to FIGS. 4A-4E and 5A-5C …” – para. [0080]) …, wherein a first portion of data to be collected by the at least one of the one or more data shipper agents is set in the configuration (FIG. 3; “… Configuration server 320 also includes a configuration component 304 that stores configuration information for remote capture agents 350. As described above, the configuration information may specify the types of events to produce, data to be included in the events, and/or transformations to be applied to the data and/or events to produce transformed events …” – para. [0078]);
	analyze the first portion of data and generate a plurality of recommendations based on the analyzing (e.g. analyzing time-series event data to identify/determine a capture trigger for capturing additional event data; FIG. 3; “… Configuration server 320 may also include a data processing component 311 that performs additional processing of the event streams based on configuration information from configuration component 304 …” – para. [0079]; “… configuration server 320 may provide a risk-identification mechanism 307 for identifying a security risk from time-series event data generated by remote capture agents 350, as well as a capture trigger 309 for generating additional time-series event data based on the security risk …” – para. [0081]), the plurality of recommendations comprising advice to collect a second portion of more granular data, or to collect a third portion of data connected to processes or services running on the one or more edge nodes (e.g. capture trigger might be applied to trigger generating additional event data; FIG. 3; “… If the search and/or recurring search finds time-series event data that matches the security risk, capture trigger 309 may automatically be activated to enable the generation of additional time-series event data, such as event data containing one or more attributes associated with one or more protocols that facilitate analysis of the security risk … Triggering the generation of additional time-series event data from network packets on remote agents based on potential security risks is described in further detail below with respect to FIGS. 5A-5C …” – para. [0083]); 
	receive, via the GUI, from the user, a change to the selections of the configuration parameters associated with the at least one of the one or more data shipper agents in response to the plurality of recommendations (FIG. 3; “… risk-identification mechanism 307 and/or GUI 325 may allow the user to manually activate capture trigger 309 after discovering a potential security risk. In turn, the activated capture trigger 309 may modify configuration information in configuration component 304 that is propagated to remote capture agents 350 to trigger the capture of additional network data by remote capture agents 350 …” – para. [0082]); and
	based on the configuration parameters, automatically reconfigure the configuration of the at least one of the one or more data shipper agents (FIG. 3; “… In turn, the activated capture trigger 309 may modify configuration information in configuration component 304 that is propagated to remote capture agents 350 to trigger the capture of additional network data by remote capture agents 350 …” – para. [0082]), wherein the data to be collected by the at least one of the one or more data shipper agents are set in the configuration of the at least one of the one or more data shipper agents (FIG. 3; “… Configuration server 320 also includes a configuration component 304 that stores configuration information for remote capture agents 350. As described above, the configuration information may specify the types of events to produce, data to be included in the events, and/or transformations to be applied to the data and/or events to produce transformed events …” – para. [0078]);
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in order to incorporate a method to configure the remote capture agents to collect and pre-process network data to analyze network conditions such as security risk as disclosed by Chauhan. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Chauhan disclose the features of applying data collection agents at end devices/VMs. Such incorporation would facilitate “streamlining the deployment and configuration of network capture technology at distributed and/or remote locations” (Chauhan, para. [0009]).
	Kandula in view of Chauhan do not explicitly teach, but Doshi teaches communicating the configuration information with the agents using a configuration application programming interface (API) (e.g. using SOAP APIs to configure the agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “…J2EE manager 207 and agents 212 can communicate using SOAP through communication infrastructure 210 … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0036], [0037]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan and further in view of Doshi in order to incorporate an API to facilitate the configuration of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula, Chauhan and Doshi disclose the features of applying data collection agents at end devices/VMs. Such incorporation would help to manage agent configuration (Doshi, para. [0029]).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula (U.S. Pub. No. US 2020/0233692 A1), in view of Chauhan et al. (U.S. Pub. No. US 2019/0124105 A1), herein referred to as Chauhan, in view of Doshi et al. (U.S. Pub. No. US 2005/0114397 A1), herein referred to as Doshi, and in further view of Patsenker et al. (US Patent No. US 8,898,261 B1), herein referred to as Patsenker.
In regard to claim 10, Kandula in view of Chauhan and further in view of Doshi do not explicitly teach, but Patsenker teaches wherein the receiving the selections of the configuration parameters includes: receiving selections of one or more policies (e.g. agent services such as a file-level reporting service or an email service - col. 7, ll. 24-38) associated with the at least one of the one or more data shipper agents (FIG. 2; FIG. 3; “… when the user 180 operates the agent-service-configuration application 220-1 to configure agent services, he or she can be presented with a graphical user interface that appears with a list of agent types 302 as shown on the left side of the structure 300. When the user 180 (from FIG. 2) selects a specific agent type 302 (e.g., from a pull down menu or full list of all agent types), the agent-service-configuration application 220-1 can then determine what agent services 304 are associated with that agent type 302 and can then display these for selection by the user 180 …” – col. 7, ll. 24-38; “… The list of corresponding agent services 304 may include, for example, a file-level reporting service and an email service …” – col. 8, ll. 14-22); and for each of the one or more policies, receiving the selections of the configuration parameters (FIG. 2; FIG. 3; “… Once the user 180 then selects a particular agent service 304 to configure, the agent-service-configuration application 220-1 can determine what parameters 306 are associated with that selected service 304 and can display these parameters 306 on the graphical user interface of a display 250 …” – col. 7, ll. 39-44).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in view of Doshi and further in view of Patsenker in order to incorporate a method of configuring the configurable parameters for the agent services associated with the agent types as disclosed by Patsenker. One of ordinary skilled in the art would have been motivated because such incorporation would provide “effective and efficient techniques for configuring agent services” based on the network conditions and business requirement (Patsenker, col. 3, ll. 13 - 21).
In regard to claim 19, Kandula in view of Chauhan and further in view of Doshi do not explicitly teach, but Patsenker teaches wherein the receive the selections of the configuration parameters step includes: receiving selections of one or more policies (e.g. agent services such as a file-level reporting service or an email service - col. 7, ll. 24-38) associated with the at least one of the one or more data shipper agents (FIG. 2; FIG. 3; “… when the user 180 operates the agent-service-configuration application 220-1 to configure agent services, he or she can be presented with a graphical user interface that appears with a list of agent types 302 as shown on the left side of the structure 300. When the user 180 (from FIG. 2) selects a specific agent type 302 (e.g., from a pull down menu or full list of all agent types), the agent-service-configuration application 220-1 can then determine what agent services 304 are associated with that agent type 302 and can then display these for selection by the user 180 …” – col. 7, ll. 24-38; “… The list of corresponding agent services 304 may include, for example, a file-level reporting service and an email service …” – col. 8, ll. 14-22); and for each of the one or more policies, receiving the selections of the configuration parameters (FIG. 2; FIG. 3; “… Once the user 180 then selects a particular agent service 304 to configure, the agent-service-configuration application 220-1 can determine what parameters 306 are associated with that selected service 304 and can display these parameters 306 on the graphical user interface of a display 250 …” – col. 7, ll. 39-44).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in view of Doshi and further in view of Patsenker in order to incorporate a method of configuring the configurable parameters for the agent services associated with the agent types as disclosed by Patsenker. One of ordinary skilled in the art would have been motivated because such incorporation would provide “effective and efficient techniques for configuring agent services” based on the network conditions and business requirement (Patsenker, col. 3, ll. 13 - 21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shcherbakov et al., US 2016/0127517 A1. This reference discloses that a configuration server provides configuration information to configure remote capture agents to capture network packets and generate time-series event data (Shcherbakov, FIG. 6).
Bansal et al., US 2017/0078167 A1. This reference discloses that agents monitor the performance of the distributed application by the web services and report collected monitoring data to a controller. The controller transmits configuration data to the agents for collecting data associated with performance “hot spot” that is identified based on the analysis of the collected monitoring data (Bansal, Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448